UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           12/26/2019
 Jermaine Deleston,
                                                            1:19-cv-10740 (PGG) (SDA)
                                Plaintiff,

                    -against-                               ORDER FOR
                                                            TELEPHONE CONFERENCE
 Milk Burger Inc., et al.,

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

        The Plaintiff shall appear via Telephone for a conference in the above-captioned matter

on Thursday, January 16, 2020, at 2:15 p.m. During the conference, the Plaintiff should be

prepared to discuss the next steps in the case, including whether obtaining certificates of default

is appropriate. Plaintiff shall call the Court’s conference line at 212-805-0110 at the scheduled

time.

        In addition, Plaintiff shall serve this Order upon Defendants and, no later than Monday,

December 30, 2019, file a certificate of service on the docket indicating same.

SO ORDERED.

DATED:         New York, New York
               December 26, 2019

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
